--------------------------------------------------------------------------------

Exhibit 10(a)
SEVERANCE AGREEMENT AND RELEASE




This SEVERANCE AGREEMENT AND RELEASE (“AGREEMENT”), dated this 7th day of
September, 2007, is by and between Maine & Maritimes Corporation, a Maine
corporation (the “Company”) and Annette N. Arribas (“Arribas”).  The Parties
agree as follows:


1.      Severance Pay.  The Company agrees to pay Arribas severance pay
equivalent to nine months salary at Arribas’s current rate of pay, subject to
withholding required by law (hereinafter the “Severance Amount”).  Arribas
agrees that this Severance Amount is being offered by the Company as full
consideration for the terms of this Severance Agreement and Release (hereinafter
the “Agreement”) and in honor of her years of service to the Company, and is not
compensation she would otherwise be entitled to receive under Maine law or
otherwise.


No payment of the Severance Amount shall be made until the effective date
hereof, meaning after the expiration date of the revocation period set forth in
Section 9 below.  Severance checks shall be mailed to Arribas at her home
address on a bi-weekly basis in accordance with the Company’s normal payroll
schedule beginning with the first full payroll period following the effective
date and continuing for nine consecutive months.

37

--------------------------------------------------------------------------------




2.         Vacation Pay.  The parties agree that in addition to the Severance
Amount discussed in paragraph one, Arribas will receive payment for all unused
accrued vacation hours (subject to required withholdings) as of August 24, 2007.


3.         Moving Expenses.  In addition to the Severance Amount discussed in
paragraph one, the Company will make direct payment to a moving company for
packing and transportation of household items related to Arribas’s relocation
from Presque Isle, Maine, to her new residence in the continental United States
during the 12 month period following the execution of this Agreement up to a
maximum payment of $10,000.


4.         Unemployment Eligibility.  The Company hereby states that Arribas’s
position was eliminated for business reasons, and not due to misconduct or for
any reason that would constitute legal “cause” under Maine’s unemployment
compensation law.  Consequently, if Arribas has not obtained a new job when her
severance pay terminates and wishes to apply for unemployment compensation
benefits, the Company will confirm to the Bureau of Unemployment Compensation
that Arribas’s position was eliminated for business reasons.

38

--------------------------------------------------------------------------------




5.         Medical Benefits.  The parties agree that the premium for Arribas’s
existing family health care coverage has been paid through the month of August,
2007.  Such coverage will continue for nine months, and the Company shall
continue to make the regular employer contribution amount.   Arribas will be
required to contribute at the same rate as an active employee during this
continuation period. Should Arribas fail to make a required contribution by the
7th of each month during this continuation period, coverage will be
automatically cancelled.  In accordance with federal law under “COBRA”, Arribas
will thereafter be eligible for eighteen (18) months of continuation coverage at
her expense.


Health Care Reimbursement Account:  Arribas will have 30 days after August 31,
2007, to submit any claims for expenses incurred during the plan year, prior to
and including her separation of employment date, for
reimbursement.  Alternatively, Arribas can elect to continue participation in
the plan on an after-tax basis via COBRA at 102% of her current cost.


Group Term Life Insurance:  Arribas’s Group Term Life Insurance coverage under
the Company’s Group Plan ceased with her employment.  However, Arribas has the
right to either port or convert her policy to an individual life insurance
policy if desired.  If Arribas wishes to exercise this conversion privilege, she
must make written application for an individual policy and pay the first premium
on it within 31 days after the cessation of her insurance.  Conversion forms and
information on portability and conversion have been provided to Arribas.  Any
payments or questions regarding this should be directed to:
 

 
Prudential Financial
   
Group Conversions
   
290 West Mt. Pleasant Avenue
   
Mail Stop NJ-11-01-03
   
Livingston, NJ 07039-2729
   
Telephone: 877-889-2070
 



Accidental Death & Dismemberment Insurance:  Arribas’s company provided Group
AD&D coverage ceased upon separation of employment.

39

--------------------------------------------------------------------------------



Disability Insurance:  Arribas’s short-term and long-term disability insurance
ceased upon her separation of employment; however, she may convert her long term
disability insurance to an individual policy.  Conversion forms have been
provided. Any questions regarding this should be directed to:
 

 
The Prudential Insurance Company of America
   
P. O. Box 8769
   
Philadelphia, PA 19101-8769
   
Telephone:  1-800-842-1718
 



Voluntary Accidental Death and Dismemberment Insurance: Arribas’s coverage in
force ceased upon her separation of employment. She may convert this coverage to
an individual policy. Application and premium must be made within 31 days of the
separation date.  The amount of insurance cannot be more than the amount in
force prior to the separation of employment. Conversion forms have been
provided.


401(k) Retirement Savings Plan:  Arribas is 100% vested.  Contributions to her
401(k) Retirement Savings Account with Bank of America ceased upon her
separation of employment. Whereas her account balance exceeds $1,000, Arribas
has the following options:


1. She may choose to receive payment of her vested account balance in the form
of a  lump sum distribution as soon as practicable after her separation of
employment. If   she receives a lump sum distribution and doesn’t roll it into
another plan, such as an IRA or a new employer’s sponsored plan, she will have
to pay tax in addition to a 10% penalty on the distribution.


2. She may leave her funds in the Company’s Plan and continue to direct the
investment of her vested account balance until 60 days after the end of the plan
year in which she attains age 65. If she does not select an earlier date, her
account will be distributed in a lump sum or in installments, if she have so
elected, when she attains age 65.


A distribution package will be sent to Arribas from Bank of America.  If she has
any questions, she should contact:

40

--------------------------------------------------------------------------------





 
Vivian Sawyer
   
Bank of America
   
100 Middle Street, 3rd Floor
   
Portland, ME  04101
   
(207) 874-5622
 



Defined Benefit Pension Plan:  Upon her separation of employment, Arribas will
have met the Years of Vesting Service under the Company’s pension plan for a
non-forfeitable benefit. A statement of benefits as of December 31, 2006, the
pension freeze date, will be provided by Diversified Investment Advisors as soon
as feasible.
 
6.         General Release and Covenant Not to Sue.  Arribas, her heirs,
administrators, executors, personal representatives, beneficiaries, and assigns
RELEASE and FOREVER DISCHARGE the Company, any other related companies,
corporations, assigns, officers, representatives, employees, former employees,
attorneys, trustees, and agents (collectively referred to as “RELEASEES”) from
any and all claims, demands, obligations, liabilities, costs, expenses, actions
or causes of actions which Arribas has or may have on account of or arising out
of: (a) Arribas’s employment with the Company; (b) the termination of Arribas’s
employment with the Company; (c) any and all matters pertaining to Arribas’s
treatment as an employee or the termination of employment, including, without
being limited to, claims under the common law of contracts, the common law of
defamation, the common law of tortious interference with contracts, the common
law of fraud, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Rehabilitation Act of 1973, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Maine Human Rights Act, the federal
Family & Medical Leave Act, the Maine Family Medical Leave Act, the federal Fair
Labor Standards Act and its Maine equivalent, state and federal whistleblower
laws, all federal and state employment and discrimination laws including but not
limited to the laws of Maine, and all other state or federal laws, whether
statutory or common law.  Arribas covenants not to sue the RELEASEES for any of
these or related claims.


7.         Release Includes Unknown Claims.

41

--------------------------------------------------------------------------------




Arribas understands and agrees that the released claims are intended to and do
include any and all claims of every nature and kind whatsoever (whether known,
unknown, suspected, or unsuspected) which Arribas has or may have against the
RELEASEES, individually or collectively.


Arribas represents and acknowledges that she is not relying in any way on any
statement or representation by the Company, except as expressly stated herein,
in reaching her decision to enter into this Agreement.
 
8.         Discharge of Claims Under the Age Discrimination in Employment
Act.  Arribas hereby knowingly and voluntarily releases and forever discharges
each and all of the RELEASEES, collectively and severally, from any and all
liability, claims, allegations, and causes of action arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), or any age
discrimination claims under Maine law, which Arribas, her heirs, administrators,
executors, personal representatives, beneficiaries, and assigns have or claim to
have against RELEASEES.


9.         No Assignment or Transfer of Released Claims.  Arribas warrants that
she has not sold, assigned or in any way transferred to any third party any
claim that she may have against RELEASEES which arises or arose out of the
matters released hereby, including her employment with or separation from the
Company.  Arribas hereby agrees to indemnify and hold RELEASEES harmless
against, without any limitations, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, expenses (including attorneys’
fees), causes of action, and judgments based on, arising out of, or connected
with any such sale, assignment, or transfer, or any purported sale, assignment
or transfer.


10.         Effective Date.  Arribas hereby acknowledges and represents that she
has been given a period of twenty-one (21) days to consider the terms of this
Agreement; that she has been advised to consult with an attorney and has had the
opportunity to consult with an attorney prior to executing this Agreement; and
that she has received good and valuable consideration to which she is otherwise
not entitled in exchange for her execution of this Agreement.

42

--------------------------------------------------------------------------------




Arribas and the Company hereby acknowledge that Arribas also has the right to
revoke this Agreement within seven (7) days after signing this Agreement, and
that this Agreement shall not become effective or enforceable until the first
day after the seven-day revocation period has expired (the “Effective
Date”).  In the event Arribas chooses to exercise the option to revoke this
Agreement, Arribas shall notify the Company in writing, which revocation must be
received on or before the last day of the revocation period.


11.         Attorney’s Fees.  In the event that enforcement of this Agreement
becomes necessary by either party, the prevailing party shall be entitled to its
costs, expenses and attorney’s fees.
 
12.         Entire Agreement.  The provisions included in this Agreement
constitute the entire agreement between the Company and Arribas, and no other
agreement shall have any force or effect unless it is reduced to writing and
signed by Arribas and an authorized official of the Company.


13.         Severability.  In the event that any provision of this Agreement
should be held to be unenforceable, each and all other provisions of this
Agreement shall remain in full force and effect.


14.         Confidentiality.  The contents of this Agreement are strictly
confidential.  Arribas agrees and represents that she has not and shall not
communicate, display, publish or otherwise reveal any of the contents of this
Agreement without the written consent of the Company.


(a)           As of the Effective Date of this Agreement and henceforth, except
as otherwise specifically provided in this Agreement, Arribas agrees and
covenants that she has maintained and will continue to maintain the
confidentiality of, and she will not disclose, reveal, publish, disseminate, or
discuss, directly or indirectly, to or with any other person or entity, the
terms of this Agreement (including whether or not any amount was paid, the
amount paid, or any opinion(s) or information she may have with respect to this
Agreement).
 
43

--------------------------------------------------------------------------------


 
(b)           The following disclosures, which are specific exceptions, are
permitted in the following limited circumstances:
 
 (i)  Arribas may make such disclosures as are reasonably necessary for tax
reporting purposes;
 
(ii)  Arribas may disclose the terms and amount paid under this Agreement as
reasonably necessary to obtain legal, tax, accounting, financial, or investment
advice or services;
 
(iii)  Arribas is permitted to disclose the terms of this Agreement to the
extent required in any legal proceeding involving the enforcement of this
Agreement, but, as to any other legal proceedings, Arribas is permitted to
disclose the terms of this Agreement only to the extent specifically permitted
by the Agreement or requested and consented to in writing by a manager or other
authorized representative of the Company;
 
(iv) Arribas is permitted to disclose the terms of this Agreement in the event
she is compelled pursuant to subpoena or other court order; and
 
(v)  Arribas is permitted to disclose the terms of this Agreement to her spouse.
 
(c)           The Company may communicate the subject matter of this Agreement
to the managers of the Company, to its accountants, insurers and attorneys, and
to its Board of Directors, and may further disclose such information to
government regulatory agencies or third parties as may be required by law,
regulation or by generally accepted auditing standards or accounting practices,
and it may make appropriate disclosures to insurers or taxing authorities, or as
necessary in any administrative or judicial proceeding arising from the matters
released hereby and this Agreement;
 
44

--------------------------------------------------------------------------------


 
(d)           Arribas and the Company agree that the details of
Arribas’s  termination and this Agreement shall remain confidential as between
Arribas and the Company and they shall not disclose them to any other person,
unless compelled to do so by legal process or in conjunction with any
investigation conducted by or under the authority of any government or
governmental entity.
 
15.         Non-disparagement.  Arribas agrees that she will not make any type
of disparaging remarks in any form about the Company, its officers, directors,
or employees.  The Company agrees that it will not make any type of disparaging
remarks in any form about Arribas.  The Company and Arribas both understand
their respective obligations to respond truthfully in response to any legal
inquiry (such as a subpoena) and further understand that any such obligation is
not superseded by this paragraph.  The Company will provide Arribas with a
reference letter for future employment in the form attached hereto as Exhibit
A.  The Company and its representatives agree not to make any statement
inconsistent with the contents of the reference letter.


16.         Nondisclosure.  Arribas agrees that during her employment at the
Company, she had access to the Company’s records and other proprietary or
confidential information (“Documents”).  Arribas agrees that she shall not
disclose any information contained in the Documents or otherwise to any persons
without the express written permission of the Company.


17.         Arribas acknowledges that she was not already entitled to receive
the Severance Amount described above and to be provided to her in conjunction
with the execution of this Agreement, and Arribas understands that she is
required to sign this Agreement in order to obtain said Severance Amount and
that said Severance Amount constitutes consideration for this
Agreement.  Arribas further acknowledges that she has signed this Agreement
freely and voluntarily, and that she has not been threatened or coerced into
signing this Agreement.  Arribas acknowledges that she has not relied on any
representations, promises, side agreements or other agreements of any kind in
connection with her decision to execute this Agreement.  Arribas acknowledges
that to the extent that she has signed this Agreement less than 21 days after it
was furnished to her, she has done so for her own personal reasons and with the
understanding that she could have taken the full 21 days to consider this
Agreement.
 
45

--------------------------------------------------------------------------------




18.         Headings and Captions.  The headings and captions used in this
Agreement are for convenience or reference only, and shall in no way define,
limit, expand or otherwise affect the meaning of instruction of any provisions
of this Agreement.


19.         Duplicates.  The Agreement has been executed in duplicate.


20.         Successors.  Each of the covenants and undertakings in this
Agreement shall be binding upon and shall inure to the heirs, executors,
administrators, successors and assigns, respectively, of each of the parties.
 
46

--------------------------------------------------------------------------------



EXECUTED this 7th day of September, 2007.


MAINE & MARITIMES CORPORATION


By: ______________________________
(Name)
(Title)


STATE OF MAINE                                           Date:
____________________________
AROOSTOOK, ss.


Personally appeared the above-named officer of Maine & Maritimes Corporation,
and acknowledged his execution of the foregoing instrument to be his free act
and deed duly authorized in said capacity.


Before me,




__________________________________
Attorney at Law/Notary Public




__________________________________
Printed Name




Commission Expires: _________________

47

--------------------------------------------------------------------------------



I HAVE READ EVERYTHING IN THIS AGREEMENT AND I UNDERSTAND EVERYTHING THAT IS IN
THIS AGREEMENT.  I UNDERSTAND THAT THIS AGREEMENT IS A CONTRACT AND A LEGAL
DOCUMENT, AND THAT I SHOULD TALK TO MY LAWYER ABOUT IT BEFORE SIGNING IT.  I
HEREBY STATE THAT I HAVE HAD SUFFICIENT TIME I WANT AND NEED TO TALK TO A LAWYER
ABOUT THIS AGREEMENT BEFORE SIGNING IT.  NO ONE HAS MADE ME ANY PROMISES TO GET
ME TO SIGN THIS AGREEMENT EXCEPT FOR THE PROMISES THAT ARE WRITTEN IN THIS
AGREEMENT ITSELF.  NO ONE HAS FORCED ME TO SIGN THIS AGREEMENT, AND I SIGN IT OF
MY OWN FREE WILL.




_______________________________
Annette N. Arribas




STATE OF MAINE                                           Date:
_____________________________
AROOSTOOK, ss.


Personally appeared the above-named individual, and acknowledged her execution
of the foregoing instrument to be her free act and deed duly authorized in said
capacity.


Before me,




__________________________________
Notary Public
 
__________________________________
Printed Name




Commission Expires: _________________

48

--------------------------------------------------------------------------------




EXHIBIT A


To Whom It May Concern:


During Annette Arribas’s over ten-year tenure with Maine & Maritimes Corporation
and its affiliates, she played an integral role in the growth of the
organization, including the execution of six acquisitions in the U.S. and
Canada.  During this period, she was responsible for significant improvements in
the Company’s treasury platform, investor relations program, and compliance
program.  The Company is very appreciative of her efforts and capabilities.  She
represented our Company well, and we wish her the best in her future endeavors.




Brent M. Boyles, President
Maine & Maritimes Corporation
 
 
49

--------------------------------------------------------------------------------